Citation Nr: 1500461	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  08-39 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for throat cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to June 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence of record suggests that the Veteran's throat cancer may be related to herbicide exposure in the Republic of Vietnam.  Specifically, Dr. Kantorawitz, Dr. Gjersat, and Dr. Gross provided opinions to this effect on September 15, 2006; September 20, 2006; and October 4, 2006, respectively.  However, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

VA scheduled the Veteran for an examination on July 13, 2012, but he was unable to attend because he was hospitalized.  See Hearing transcript 12 (Jul. 2012).  In light of the foregoing, VA must afford the Veteran a VA examination upon remand. 


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's throat cancer is related to his active service, namely presumed herbicide exposure in the Republic of Vietnam.  

The examiner is to address the favorable medical opinions of Dr. Kantorawitz, dated September 15, 2006; Dr. Gjersat, dated September 20, 2006; and Dr. Gross, dated October 4, 2006.

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

